Order, Supreme Court, Bronx County (Lawrence Bernstein, J.), entered on or about February 24, 1994, which granted defendant’s motion to suppress physical evidence, unanimously affirmed.
The hearing court correctly held that the police were not justified in frisking defendant, who did not act furtively or even attempt to conceal the bulge under his arm discerned when he zipped up his jacket, and which the police took to be a gun. More investigation was required by the officer to justify even the minimal intrusion of placing his hand on the area of the bulge. Concur—Sullivan, J. P., Rosenberger, Wallach, Kupferman and Asch, JJ.